DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/24/21 has been entered.  Claims 1-11, 31-34 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/13/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 “entire” in Claim 1 Lines 9-10 “the hollow core extends along the entire length of the plied staple yarn” is not illustrated
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The disclosure is objected to because of the following informalities: 
Related to as previously objected: Despite applicant’s remarks on page 6 submitted 2/24/21, it is still unclear how the value of RetA is being derived.  Applicant seems to indicate [0102] to explain where RetA’s varying variables between RetA for Example A and RetA for Example B would depend on variables Pa and Ps.  However, it is unclear whether applicant is indicating that these variables Pa and Ps, as defined in [0102], are dependent on the material and/or “weight” as currently indicated in [0097], or are based on the environmental or testing conditions that would be consistent between Examples A and B.
Furthermore, as applicant’s remarks do not include the actual variable abbreviations, it is unclear whether applicant is indicating that the values for “weight (oz/yd2) of [0097], which can be converted to units of kPa, is being indicated as the values for Ps and Pa in units of kPa in [0102]. If so, it is unclear how only a single “weight (oz/yd2) disclosed in [0097] can be utilized for two different variables in [0102].  As best understood, no disclosure as to the values of variables Pa and Ps have been made for Examples A and B.
Examiner further indicates that applicant seems to be acting as their own lexicographer with the term “weight” in [0097] as defined in units of oz/yd2.  Although applicant may be their own lexicographer, confirmation is needed that applicant is setting forth a 2, such as utilized in oz/yd2.
 Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The term “entire” in Claim 1 in Claim 1 Lines 9-10 “the hollow core extends along the entire length of the plied staple yarn” is not in the specification; specification only indicates [0004] “hollow core extends along the length of the plied staple yarn”
Similarly as previously objected: Claim 33 “woven sheeting fabric has an average thermal resistance of at least .08”
The specification specifies in [0099] and [0100] both a total thermal resistance (Rct) and an intrinsic thermal resistance (Rcf), respectively.  Although [0108] indicates a total thermal resistance of .08, it does not provide an average thermal resistance of .08, and, furthermore, neither does it provide support for at least .08; [0108] indicates average values, not a range as indicated by the term “at least”
Similarly as previously objected: Claim 34 “woven sheeting fabric has an evaporative resistance value that is no greater than .00849”
Similarly, the specification only specifies in [0102] and [0103] both a total evaporative resistance (RetA) and an intrinsic evaporative resistance (RefA), respectively.  Although [0108] indicates a total thermal resistance of .00849 and .00737 for Example A and B, respectively, it does not provide an unspecified evaporative resistance of .00849, and, furthermore, neither does it provide support for not greater than .00849; [0108] indicates average values, not a range as indicated by the term “not greater than”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-11, 31-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:
Claim 1 is rejected for the term “entire” in Claim 1 Lines 9-10 “the hollow core extends along the entire length of the plied staple yarn”.  As best understood, support is found in the specification only in instances such as [0004] “hollow core extends along the length of the plied staple yarn”, where nowhere in the disclosure supports the claim scope of the term “entire.”  As such, the term renders the claim having new matter.  Furthermore, as best understood, no support has been indicated as to the disclosure’s process that would guarantee such a claim scope.
Similarly as previously rejected, Claim 33 is rejected for “woven sheeting fabric has an average thermal resistance of at least .08”.  The specification specifies in [0099] and [0100] both a total thermal resistance (Rct) and an intrinsic thermal resistance (Rcf), respectively.  Although [0108] indicates a total thermal resistance of .08, it does not provide an unspecified thermal resistance of .08, and neither does it provide support for at least .08; [0108] indicates average values, not a range, to clarify, as indicated by the term “at least.”  As such, to clarify, the recitation is rejected under new matter at least for the term “at least.”  Furthermore, the recitation is also rejected for the term “average thermal resistance,” as the disclosure only indicated either a total thermal resistance or an intrinsic thermal resistance.  As such, the entirety of the recitation is of new matter.
Similarly, Claim 34 is rejected for “woven sheeting fabric has an average evaporative resistance value that is no greater than .00849”.  The specification only specifies in [0102] and [0103] both a total evaporative resistance (RetA) and an intrinsic evaporative resistance (RefA), respectively.  Although [0108] indicates a total thermal resistance of .00849 and .00737 for Example A and B, respectively, it does not provide an unspecified evaporative resistance of .00849, and neither does it provide support for not greater than .00849; [0108] indicates average values, not a range, to clarify, as indicated by the term “not greater than.”  As such, to clarify, the recitation is rejected under new matter at least for the term “not greater than.”  Furthermore, the recitation is also rejected for the term “average evaporative resistance,” as the disclosure only indicated either a total evaporative resistance or an intrinsic evaporative resistance.  As such, the entirety of the recitation is of new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 34 is/are rejected under U.S.C. 112(b).
	Similarly as previously rejected: “woven sheeting fabric has an evaporative resistance value that is no greater than .00849” in Claim 34 is unclear and therefore renders the claim indefinite.  Even if this recitation was clarified to be that of the total evaporative resistance (RetA), then, as aforementioned in the specification objections of the disclosure, it is still unclear what the varying variable is within the equation for RetA and therefore how this value is being determined.  As such, the metes and bounds of the term are unclear.  
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al (USPN 10196763), herein Debnath, in view of Dos Santos Henriques et al (WO 03/012183), herein Henriques, and Hatch (Textile Science NPL).
Regarding Claim 1, Debnath teaches a woven sheeting fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Col. 1 Line 32-35 "fabrics are formed by weaving…the fabrics woven are made from…yarns"; Debnath teaches the woven fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for sheeting, especially in light of Col. 1 Lines 39 “flat fabrics, such as sheeting or apparel” indicating Debnath’s context), comprising:
a warp component including warp yarns (where it is known in the art that a woven fabric of yarns would have a warp component of warp yarns; see Col. 4 Lines 26-27 "Warp: In woven fabric, the yarns that run lengthwise"),
and a weft component including weft yarns interwoven with the warp yarns to define the woven fabric (where it is known in the art that a woven fabric of yarns would have a weft component of weft yarns as recited; see Col. 4 Lines 26-27 "Weft: In woven fabric, the yarns that run perpendicular to the warp yarns"; Col. 4 Lines 26-27 "Warp: In woven fabric, the yarns that run lengthwise and are interwoven with the fill (weft) yarns").

Debnath seems to at least suggest if not teach wherein at least one of a) the warp component, and b) the weft component include a plurality of staple yarns (for staple yarn--see Fig. 1; Col. 2 Lines 33-34 "introducing PVA into cotton yarn via cotton spinning system", where it is known in the art that cotton yarn is a staple yarn; for plurality -- it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the warp or weft component would constitute be a plurality of yarns to be a woven fabric; for weft or warp -- see Col. 1 34-35, 37-38 “the fabrics woven…are made from…fiber blends in yarns like:…blends of cotton and…yarns”; Col. 2 Lines 29-32 “earlier invention(s) exploits…introducing PVA into blended yarns, and, for example, in core of the cotton yarn”; it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would be at least one of the warp or the weft especially as the context of these yarns is in woven fabric),
each staple yarn having a length (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each of the yarns would have a portion that could indicate a length, especially as warp runs lengthwise per the definition aforementioned and weft is perpendicular per the definition aforementioned and the woven fabric need not be infinite),
each separate staple yarn including an outer sheath of staple fibers twisted together (Col. 2 Lines 33-36 "various methods of introducing PVA into cotton yarn via cotton spinning system….these methods are: a) inserting PVA fibers into the core during ring spinning"; where it is known in the art that all staple fibers are twisted together in order to stay together via the friction, and that it can be done via ring spinning),
and a hollow core within the outer sheath of staple fibers and around which the outer sheath of staple fibers are twisted (see Fig. 1 that shows the earlier PVA based yarns--“hollow from the centre”, where the exterior is cotton; Col. 2 Lines 33-34 "there are various methods of introducing PVA into cotton yarn via cotton spinning system"; Col. 2 Lines 28-29 "polyvinyl alcohol ("PVA")…has the unique property of dissolving in hot water"; Col. 2 Lines 31-32 "PVA into…core of cotton yarn", where furthermore the existence of PVA into the core of cotton yarn indicates that the cotton yarn had a hollow core; Col. 2 Lines 57-58 "the yarn made by these methods may be hollow in core [and] the surface is covered"; as the outer sheath is of staple fibers twisted together and the outer sheath is around the hollow core, the outer sheath of staple fibers are twisted around the hollow core).

Although Debnath does not explicitly teach wherein the hollow core extends along the entire length of the staple yarn, Debnath does teach a hollow core extending along a length of the staple yarn (see Fig. 1 for the earlier PVA based yarns -- "hollow from the centre"; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hollow core is certainly capable of extending along at least some portion indicating length of the staple yarn; furthermore, Debnath teaches Col. 2 Line 36 “inserting PVA fibers into the core” in addition to the already taught Col. 2 Lines 28-29 "polyvinyl alcohol ("PVA")…has the unique property of dissolving in hot water"; Col. 2 Lines 31-32 "PVA into…core of cotton yarn").
Inasmuch as Debnath teaches intentionally placing PVA into the core, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Debnath teaches PVA along the entire core and therefore that the core would be hollow along the entire length both before PVA dissolves (as the core must be hollow for PVA to exist) and after PVA dissolves, especially in light of Fig. 1 illustrating a hollow core along the entire length illustrated in “Earlier PVA based yarns-“hollow from the centre”.  Even if somehow Fig. 1 did not illustrate “entire,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debnath to have PVA along the entire core length and therefore to have a hollow core along the entire length in order to increase the effectiveness of absorbing water (Col. 2 Lines 23-24).

Debnath does not explicitly teach wherein the plurality of staple yarns is plied,
each plied staple yarn having a plurality of separate package dyed staple yarns twisted together,
wherein the outer sheath is of dyed staple fibers.

	However, Debnath does teach the eventual dyeing of the staple yarns (see Fig. 3; Col. 8 Lines 52-53 “water soluble fibers (PVA Fibers) are dissolved out during dyeing or before dyeing”; Col. 9 Lines 17-18 “fabric is dyed”).

Henriques teaches wherein the plurality of staple yarns is plied (see Fig. 1 for plied; see Fig. 1 for plied; page 1 "invention refers to a sewing thread composed of…cotton fibre wrap"; page 5 "sewing thread, composed of…two individual sheath/core yarns, comprising…a cotton wrap"; page 7 "Fig. 1, where the whole sewing thread (1) consists of individual yarns (2), each of which consists of...core...(3) and a wrap (4)", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a plurality of this plied staple yarn would form at least the weft or warp as aforementioned).
Henriques at least suggests each plied staple yarn having a plurality of separate package dyed staple yarns twisted together (for plied and twisted together, see Fig. 1 and aforementioned as to Henriques, where being plied indicates a plurality of separate staple yarns twisted together; as for being separately package dyed-- see page 2-3 "sewing threads, are composed of at least 2 individual yarns"; page 3 "dyeing the corespun sewing threads").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debnath with Henriques’ structure as it is known in the art to ply yarns together in order to increase the strength of the yarn for the intended use (see extrinsic evidence Baker Jr 2003/0205041).

Modified Debnath teaches all the aforementioned claimed limitations other than explicitly teaching that the outer sheath is of dyed staple fibers, resulting in package dyed staple yarns twisted together.

Hatch teaches yarn dyeing, which would then at least suggest that the outer sheath is of dyed staple fibers, resulting in a package dyed staple yarns twisted together (page 437 Yarn Dyeing, “in yarn dyeing, yarns are immersed in a dyebath prior to their incorporation into fabric…most yarn is package dyed…satisfactory for most types of yarn used in knit and woven fabrics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dyeing in modified Debnath to be of package dyeing so that the staple fibers of Debnath would be dyed before twisting resulting in package dyed staple yarns, said package dyed staple yarns then twisted together as taught by Henriques, such as taught by Hatch based on cost and desired penetration for intended use (see Hatch, Yarn Dyeing), especially as it is known in the art to cater to market demands (Henriques page 3).
Regarding Claim 2, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Debnath does not explicitly teach wherein the plurality of plied staple yarns have a first tensile strength adapted for formation into the woven sheeting fabric,
and each package dyed staple yarn has a second tensile strength that is less than the first tensile strength.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Debnath at least suggests such recitations as it would have been obvious that a plurality of staple yarns would have some sort a first tensile strength, and that each package dyed staple yarn would also have some sort of a second tensile strength.  
Moreover, modified Debnath teaches the plurality of plied staple yarns which meets the structural limitations of the claims and performs the function as recited such as being adapted for formation into the woven fabric, especially as Debnath is in the context of woven fabric.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second tensile strength would be less than that of the first tensile strength, as the tensile strength from the plurality of plied staple yarns together in the fabric would be greater than its individual components, where the individual package dyed staple yarn individually help constitute a ply, and where a plurality of these plies make the plurality of plied staple yarns.
Regarding Claim 3, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Henriques further teaches wherein each plied staple yarn is a two-ply yarn, and the plurality of separate package dyed staple yarns include a first package dyed staple yarn and a second package dyed staple yarn twisted with the first package dyed staple yarn to define the two-ply yarn (see annotated Fig. 1 below, where there are two yarns being twisted together indicating two-ply, where the rest of the limitation was taught in Claim 1).
Regarding Claim 4, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Although Debnath does not explicitly teach wherein each package dyed staple yarn defines a yarn cross-sectional dimension, 
and the hollow core defines a core cross-sectional dimension that is aligned with the yarn cross-sectional dimension along a direction,
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any yarn would have a cross-sectional dimension; as Debnath taught that the PVA fibers were within the hollow core, then the cross-section of the PVA fibers would constitute the core cross-sectional dimension.  Nevertheless, see annotated Fig. 1 below of Henriques for further clarity, where the aligned direction is that the cross-sections are taken in the same direction.

    PNG
    media_image1.png
    825
    434
    media_image1.png
    Greyscale

Debnath does not explicitly teach wherein the core cross-sectional dimension is between about 5% to about 40% of the yarn cross-sectional dimension.
However, Debnath does teach Col. 2 Lines 23-24 "the greater the amount of free air space available within the yarn, the quicker and higher absorption of the water".
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debnath’s ratio range of cross-sectional dimensions if necessary based on intended use, such as having a quicker absorption of water (Col. 2 Lines 23-24).
Regarding Claim 5, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Debnath further teaches wherein the staple fibers are a) cotton fibers, or b) blends of cotton fibers with one or more other fibers (Col. 2 Lines 33-34 "there are various methods of introducing PVA into cotton yarn via cotton spinning system").
Regarding Claim 31, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Debnath further teaches wherein the hollow core is formed from water soluble fibers (Col. 2 Lines 28-29 "polyvinyl alcohol ("PVA")…has the unique property of dissolving in hot water"; Col. 2 Lines 31-32 "PVA into…core of cotton yarn”).

    PNG
    media_image2.png
    805
    464
    media_image2.png
    Greyscale

	Regarding Claim 32, modified Debnath teaches all the claimed limitations as discussed above in Claim 31.
Debnath at least suggests wherein the water soluble fibers are present in a range of about 5% to about 40% of the weight of the plied staple yarn (Col. 5 Lines 23-25 “the amount of water soluble fibers present can vary from about 8% to about 25% of the weight of the yarn”).
Although this is directed to the improved invention of Debnath, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the weight % of the plied staple yarn in Debnath’s Fig. 1’s hollow core yarn and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Debnath discloses the general conditions of the claimed invention except for the express disclosure of the weight % for Fig. 1’s hollow core embodiment.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a weight % of the plied staple yarn as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of the intended use, such as the amount of bulkiness desired (Col. 5 Lines 30-32).  
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Debnath’s weight %, if necessary, based on intended use, such as for its sheeting, especially in light of Col. 5 Lines 22-23 “amount of fibers dissolved, depends upon the count of the yarn or yarns used” and extrinsic evidence Mittal (US Publication 2016/0273135) indicating count for sheeting purposes.
Regarding Claim 33, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Debnath at least suggests wherein the woven sheeting fabric has an average thermal resistance of at least .08 (Col. 4 Lines 56-58 “Thermal insulation: it is a measure of amount of heat a fabric can resist from tis surface to dissipate in to the atmosphere”; Col. 5 Lines 43-46 “porous yarns and fabrics are 30 to 40% more voluminous than the normal and have 20 to 30% higher thermal insulation properties”).
As best understood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the average thermal resistance of Debnath’s hollow core yarn of Fig. 1 and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists,  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), especially in light of the recitation in Debnath.
Debnath discloses the general conditions of the claimed invention except for the express disclosure of the average thermal resistance for Fig. 1’s hollow core embodiment.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an average thermal resistance as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of comparative recitation in Debnath.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Debnath’s average thermal resistance, if necessary, based on intended use, such as how much average thermal resistance is desired for the application.
Furthermore, especially as modified Debnath teaches the structure and materials, it would at least suggest the same test result.
Regarding Claim 34, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Debnath at least suggests wherein the woven sheeting fabric has an average evaporative resistance value that is no greater than .00849 (Col. 4 Lines 56-58 “Thermal insulation: it is a measure of amount of heat a fabric can resist from tis surface to dissipate in to the atmosphere”; Col. 5 Lines 43-46 “porous yarns and fabrics are 30 to 40% more voluminous than the normal and have 20 to 30% higher thermal insulation properties” where, as best understood from applicant’s disclosure, the value of the thermal insulation would result in an average evaporative resistance value based on specific testing conditions).
As best understood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the average evaporative resistance of Debnath’s hollow core yarn of Fig. 1 and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists,  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), especially in light of the recitation in Debnath.
Debnath discloses the general conditions of the claimed invention except for the express disclosure of the average evaporative resistance for Fig. 1’s hollow core embodiment.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an average evaporative resistance as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of the comparative recitation in Debnath.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Debnath’s average evaporative resistance, if necessary, based on intended use, such as how much thermal resistance is desired for the application.
Furthermore, especially as modified Debnath teaches the structure and materials, it would at least suggest the same test result.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al (USPN 10196763), herein Debnath, in view of Dos Santos Henriques et al (WO 03/012183), herein Henriques, and Hatch (Textile Science NPL), as applied to Claims 1-5 and 31-34 above, further in view of Mittal et al (US Publication 2016/0273135), herein Mittal.
Regarding Claim 6, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Debnath does not explicitly teach wherein the warp and weft yarns are arranged to define a thread count between about 100 and about 1000.
Nevertheless, Debnath does teach that it is known that it can be about 100 (Col. 2 Lines 7-8 "the warp and weft yarn count, in the case of flat fabrics range from NE 12s to NE 100s…depending on the construction").
Nevertheless, Mittal also teaches wherein the warp and weft yarns are arranged to define a thread count between about 100 and about 1000 ([0002] "conventional fabrics ...such as sheets...may be cut and formed from sheeting comprised of warp end yarns and fill pick yarns woven into a web"; [0005] "conventional sheeting fabrics…characterized by a plain weave construction of…at least about 100 threads per square inch").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debnath with Mittal’s conventional thread count for intended use, such as for bedding, as Mittal shows it is known in the art that bedding can have such a thread count, and especially as the applicant’s specification in [0002] indicate that the yarn can be for bedding.
Regarding Claim 7, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Debnath does not explicitly teach wherein the warp end density is between about 50 warp ends per inch and about 350 warp ends per inch.
Mittal suggests wherein the warp end density is between about 50 warp ends per inch and about 350 warp ends per inch ([0012] "these and other embodiments can be accomplished providing a unique sheeting fabric construction"; [0014] "woven fabric of at least about 120 threads per square inch or higher", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this range is capable of encompassing threads per inch in the range as recited and that it is capable of being for the warp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debnath, if necessary, with or in light of Mittal’s threads per square inch recitation, and therefore have a warp end density in the recited range, in order for intended use, such as for bedding, as Mittal shows it is known in the art that bedding can have such a range of threads per square inch, and especially as the applicant’s specification in [0002] indicate that the yarn can be for bedding.
Regarding Claim 8, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Debnath does not explicitly teach wherein the weft yarn density is between about 100 and about 700 weft yarns per inch.
Mittal suggests wherein the wherein the weft yarn density is between about 100 and about 700 weft yarns per inch ([0012] "these and other embodiments can be accomplished providing a unique sheeting fabric construction"; [0014] "woven fabric of at least about 120 threads per square inch or higher", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this range is capable of encompassing threads per inch in the range as recited and that it is capable of being for the weft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debnath, if necessary, with or in light of Mittal’s threads per square inch, and therefore have a weft yarn density in such a recited range, in order for intended use, such as for bedding, as Mittal shows it is known in the art that bedding can have such a range of threads per square inch, and especially as the applicant’s specification in [0002] indicate that the yarn can be for bedding.
Regarding Claim 9, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Debnath does not explicitly teach wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne.
Mittal suggests wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne ([0012] "these and other embodiments can be accomplished providing a unique sheeting fabric construction"; [0014] "core spun warp…may have a yarn count of about 8-60 Ne”, where the rejection in Claim 1 already established that the package dyed staple yarn could be for the warp, and where such a yarn count for the warp could indicate that the individual ply could have a cotton count between 20 and 120 Ne, especially as Debnath Fig. 1 is cotton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debnath, if necessary, with or in light of Mittal’s warp cotton count, and therefore have each ply’s cotton count in such a recited range, for intended use, such as for bedding, as Mittal shows it is known in the art that bedding can have such a range of cotton count, and especially as the applicant’s specification in [0002] indicate that the yarn can be for bedding.
Regarding Claim 10, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Although Debnath does not explicitly teach wherein the weft component includes the plurality of plied staple yarns, see aforementioned rejection of Claim 1 where it would have been obvious that Debnath at least suggests if not teaches such a recitation.
Debnath does not explicitly teach and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne.
Mittal teaches and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne ([0014] "core spun warp…may have a yarn count of about 8-60 Ne", where Mittal’s recitation is capable of being for the weft; and where such a yarn count for the weft could indicate that the individual ply could have a cotton count between 20 and 120 Ne, especially as Debnath Fig. 1 is cotton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debnath’s weft cotton count, if necessary, with or in light of Mittal’s warp cotton count, and therefore have each ply’s cotton count in such a recited range, for intended use, such as for bedding, as Mittal shows it is known in the art that bedding can have such a range of cotton count, and especially as the applicant’s specification in [0002] indicate that the yarn can be for bedding.
Regarding Claim 11, modified Debnath teaches all the claimed limitations as discussed above in Claim 1.
Although Debnath does not explicitly teach wherein the warp component includes the plurality of package dyed staple yarns, see aforementioned rejection of Claim 1 where it would have been obvious that modified Debnath at least suggests if not teaches such a recitation.
Debnath does not explicitly teach and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne (where, as best understood, “each staple yarn” indicates “each package dyed staple yarn”).
Mittal teaches and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne ([0014] "core spun warp…may have a yarn count of about 8-60 Ne"; where such a yarn count for the warp could indicate that the individual ply could have a cotton count between 20 and 120 Ne, especially as Debnath Fig. 1 is cotton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Debnath, if necessary, with or in light of Mittal’s warp cotton count, and therefore have each ply’s cotton count in such a recited range, for intended use, such as for bedding, as Mittal shows it is known in the art that bedding can have such a range of cotton count, and especially as the applicant’s specification in [0002] indicate that the yarn can be for bedding.		
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 31-34 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
As to applicant’s remarks on page 8 “interpreting Debnath to have a hollow core would fundamentally change Debnath”, examiner clarifies that the recitations being utilized in Debnath are directed more so to the prior art as disclosed by Debnath.  Even if Debnath’s ultimate invention is different than that it discloses for the prior art, Debnath’s prior art recitations indicate that such an invention as currently claimed in the application is known and met by what is already known in the art.  Debnath is being used as evidence to show that it is known to have the hollow core and its properties as claimed, such as for the benefits of quicker and higher absorption of water than without hollow core (Col. 2 Lines 23-24, leading into the discussions of how the art has been accomplishing as such in Col. 2 Lines 25-50).  Even if Debnath does not ultimately use the hollow core, Debnath indicates that such a hollow core yarn exists in the art and can be utilized to reject the claims as written.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Beran et al 10927480 directed to hollow core.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732